Citation Nr: 0812500	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-32 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of loan guaranty 
indebtedness in the amount of $12,161.87 plus accumulated 
interest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to July 
1976.  The veteran had an additional period of active service 
from July 1976 to July 1980 for which he is not eligible for 
VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 decision by the Committee on 
Waivers and Compromises (Committee) at a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for waiver of recovery of loan guaranty 
indebtedness in the amount of $12,161.87 plus accumulated 
interest.


FINDINGS OF FACT

1.  The veteran purchased a home in April 1987 using a 
mortgage loan guaranteed by VA.  The maximum guaranty amount 
was $56,560.00.

2.  After the veteran's default, there was a loss of the 
property which served as security for the VA-guaranteed loan.

3.  VA paid a claim to the mortgage holder pursuant to its 
home loan guaranty.  The resulting loss to the government in 
the amount of $12,161.87 plus accumulated interest was 
charged as a debt to the veteran.

4.  There was no fraud, misrepresentation, or bad faith on 
the part of the veteran in the creation of the debt.   

5.  The overpayment resulted solely from the actions of the 
veteran; there was no fault on the part of VA.

6.  Waiver of the assessed overpayment would not unjustly 
enrich the veteran.

7.  The veteran's assets and income, with consideration of 
the cost of life's basic necessities, are insufficient to 
permit repayment of the amount of the indebtedness of 
$12,161.87 plus accumulated interest without resulting in 
excessive financial difficulty, and collection of the 
indebtedness would defeat the purposes of the award of VA 
benefits, or otherwise be inequitable.

8.  Recovery of the assessed overpayment would deprive the 
veteran of the ability to provide for basic necessities.


CONCLUSION OF LAW

The recovery of the loan guaranty indebtedness in the amount 
of $12,161.87 plus accumulated interest is against equity and 
good conscience and, therefore, recovery is waived.  38 
U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran purchased a home in 
April 1987 with a loan that was guaranteed by VA with a 
maximum loan guaranty of $56,560.00.  The veteran became 
delinquent in his payments and a final judgment of 
foreclosure was issued in August 1991.  The property was sold 
on October 21, 1991, with proceeds of $52,090.00.  The lender 
filed a claim for VA to fulfill its loan guaranty.  VA paid 
the maximum guaranty amount to the lender, and informed the 
veteran of his loan guaranty indebtedness of $12,161.87 plus 
accumulated interest.  In September 1997 VA determined that 
the indebtedness was uncollectible and the collection of the 
loan was suspended.  In August 2004 the veteran was awarded 
VA disability compensation benefits.  He was subsequently 
informed that the collection of his home loan guaranty 
indebtedness was resumed.  

The validity of the loan guaranty indebtedness in not in 
dispute.  Carlson v. Derwinski, 2 Vet. App. 144 (1992).  
There had been no transfer by the appellant of the property 
subject to the VA loan guaranty prior to default, warranting 
consideration of a retroactive release of liability.  
38 U.S.C.A. § 3713(b) (West 1991 & Supp. 1996); 38 C.F.R. 
§ 36.4323(g) (1996); Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Accordingly, the Board will address only whether a 
waiver recovery of the loan guaranty indebtedness is 
appropriate in this case.

The veteran requested a waiver of recovery of loan guaranty 
indebtedness within 180 days of receiving notification of the 
intended collection of the indebtedness.  As he filed a 
timely application for waiver of this overpayment, he meets 
the basic eligibility requirements for a waiver of recovery 
of his VA indebtedness.  The Board thus turns to the merits 
of the veteran's claim. 38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.963(b)(2) (2007).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963(a), 1.965 (2007).  The phrase equity and good 
conscience means the arrival at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to the following elements (which 
are not intended to be all-inclusive):  (1) fault of the 
debtor, (2) balancing of faults between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) defeat of 
the purpose of an existing benefit to the appellant, (5) 
unjust enrichment of the appellant, and (6) whether the 
appellant changed positions to his or her detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965(a) (2007).

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2007); Ridings v. Brown, 6 Vet. App. 544 
(1994).

In December 2004, the Committee on Waivers and Compromises 
determined that the veteran had acted in bad faith in 
creating the home loan guaranty indebtedness.  Specifically, 
the Committee found that the veteran did not sufficiently 
pursue alternatives to foreclosure and that this lack of 
action amounted to bad faith.  The record, however, reflects 
that the veteran defaulted on his mortgage several times 
prior to the ultimate foreclosure upon his home, and that 
each prior time he defaulted he renegotiated the terms of his 
loan and the loan was reinstated.  The Board finds that the 
veteran's efforts to renegotiate the terms of his loan 
demonstrate good faith efforts to avoid defaulting on the 
loan.  The fact that the veteran ultimately was unable to 
keep current on his loan payments does not amount to bad 
faith.  There is otherwise no evidence that the veteran 
intended to deceive VA or seek unfair advantage, the Board 
finds no evidence of fraud, misrepresentation, or bad faith 
on the part of the appellant in the creation of this 
indebtedness.  There are therefore no mandatory bars to 
waiver in this case.

The question before the Board then is whether recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2007); Ridings v. Brown, 6 Vet. App. 544 
(1994).  In determining whether the recovery of the 
indebtedness would be against equity and good conscience, the 
first consideration is whether the appellant was at fault in 
the creation of the indebtedness.  In this case, the Board 
finds that the appellant was solely at fault in the creation 
of the indebtedness.  The debt was created when the veteran 
became delinquent in his mortgage payments and the lender 
foreclosed upon the home and filed a claim on VA's loan 
guaranty.  VA's actions in no way may be construed as 
contributing to the indebtedness.  The veteran's sole fault 
in the creation of the indebtedness weighs against a finding 
that recovery of the overpayment would be against equity and 
good conscience.

However, the Board finds that collection of the debt would 
cause the appellant undue financial hardship.  In a November 
2004 report of financial status, the veteran indicated that 
his sole monthly income consisted of $106.00 from VA 
disability compensation.  All of that money was used to 
purchase food.  He was homeless and had no assets.  Because 
he was homeless he had no monthly expenses aside from food.  
It is clear that the veteran's income is used only for 
provision of the basic necessities of life.  As the 
appellant's expenditures qualify as basic necessities and he 
does not have assets which would permit repayment of the debt 
without financial hardship, the Board finds that requiring 
repayment in monthly installments would deprive the appellant 
of basic necessities of life and would defeat the purpose for 
which the home loan guaranty was intended.  Therefore, the 
Board finds that the collection of the debt would cause him 
undue financial hardship.  Because collection of the debt 
would cause the veteran undue financial hardship, the Board 
finds that recovery of the overpayment would be against 
equity and good conscience.

The Board additionally finds that failure to make restitution 
would not unfairly enrich the veteran.  VA provided the loan 
guaranty to assist the veteran in acquiring the subject 
property.  The veteran failed to make payments as they became 
due and is no longer in possession of the subject property.  
Regardless of whether the debt is collected, the veteran will 
not be in possession of the subject property.  When all the 
factors are considered as set forth in the above analysis, 
the weight of the evidence demonstrates that recovery of the 
debt would be against equity and good conscience.  If the 
debt were to be collected, the veteran would be completely 
deprived of the basic necessities of life.  In sum, recovery 
of the debt in the calculated amount of $12,161.87 plus 
accumulated interest would be against equity and good 
conscience. 


ORDER

Waiver of the recovery of loan guaranty indebtedness in the 
amount of $12,161.87 plus accumulated interest is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


